Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 12, 2016

                                    No. 04-16-00172-CV

                                Susan Lori WIEDENFELD,
                                        Appellant

                                              v.

                                Charles Alan MARKGRAF,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-12374
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
       Appellant’s third motion for extension of time to file brief is hereby GRANTED. Time is
extended to July 15, 2016.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court